Motion Granted; Abatement Order filed October 31, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-19-00765-CV
                                   ____________

                MICROWAVE NETWORKS, INC., Appellant

                                        V.

    ABC ASSEMBLY LLC, F/K/A NGI ELECTRONICS, LLC, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-64733



                             ABATEMENT ORDER

      On October 28, 2019, the parties notified this court that they have reached an
agreement to settle the issues on appeal and requested that the appeal be abated for
execution of the final settlement documents. The motion is granted. Accordingly,
we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until November 12, 2019. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the
appeal on its own motion.



                                      PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Zimmerer.